In an action, inter alia, to recover damages for conversion, the plaintiff appeals from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered October 22, 2001, which granted the defendants’ motion to vacate their default in answering.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
In support of their motion to vacate their default pursuant to CPLR 5015 (a) (1), the defendants failed to demonstrate both a reasonable excuse for their default and a meritorious defense to the action (see Kolajo v City of New York, 248 AD2d 512; Roussodimou v Zafiriadis, 238 AD2d 568). Thus, the Supreme Court erred in granting such relief.
The defendants’ remaining contentions are without merit (see Perez v Astoria Gen. Hosp., 260 AD2d 457; Miles v Blue Label Trucking, 232 AD2d 382; Brosnan v Behette, 186 AD2d 165; Modern Indus. Bank v Grossman, 180 Misc 415; Lang v Lang, 176 Misc 213). Ritter, J.P., Altman, Smith and Goldstein, JJ., concur.